Submission of controversy dismissed, without costs. Memorandum: The record in this submission of controversy discloses that there are several persons who are interested in the controversy and who are not parties to this submission, and whose rights might be affected by any judgment which might he declared. This being the case, a declaratory judgment herein “ would be a mere academic pronouncement without juridical consequence, but which might be embarrassing if attempt is made thereafter to enforce these rights in legal proceedings to which they are parties. A court may,, and ordinarily must, refuse to render a declaratory judgment in such case. [Citing authority.] ” (Manhattan Storage é Warehouse Co. v. Movers Assn., 289 N. Y. 82, 88.) All interested persons should have been made parties to this submission and given an opportunity to be heard in defense of their rights. (Wood v. City of Salamanca, 289 N. Y. 279, 282, 283.) The submission should be dismissed, without costs. All concur. (Submitted controversy in an action for a declaratory judgment.) Present — Cunning-
ham, P. J., Taylor, Dowling, Harris and McCurn, JJ.